Citation Nr: 0911587	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

This case was brought before the Board in September 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

An acquired psychiatric disorder was not manifest in active 
service, and any current psychiatric disorder is not 
otherwise etiologically related to such service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2005.  The 
RO's June 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the San Juan 
VA Medical Center (VAMC) have also been obtained, as have all 
private treatment records identified by the Veteran.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the veteran in locating 
additional records has been satisfied.  The veteran was 
afforded a VA examination for his psychiatric disorder in 
November 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran maintains that he currently suffers from a 
psychiatric disorder as a direct result of his active 
service.  Specifically, he asserts that his currently 
diagnosed anxiety disorder is related to his experiences in 
active service.

While the evidence reveals that the veteran currently suffers 
from an anxiety disorder not otherwise specified, the 
competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any incident therein.  Service medical records are 
absent complaints or diagnoses of, or treatment for, a 
psychiatric disorder during active service.  While a July 
1968 Report of Medical History indicates a history of 
depression or excessive worry and anxiety, the Board notes a 
July 1968 Report of Medical Examination, completed upon the 
veteran's separation from active service, indicates a normal 
psychiatric clinical evaluation.  As such, the Board finds 
that the Veteran did not suffer from a psychiatric disorder 
during active service.

In support of his claim, the Veteran has submitted two 
statements by Dr. Sandoz, a private psychiatrist.  In an 
October 2002 statement, Dr. Sandoz indicates the Veteran 
suffers from a generalized anxiety disorder.  Dr. Sandoz 
opines that, based on the Veteran's symptomatology and 
history, "there is no doubt that his present condition is 
related to his service in the Army."  In a second statement 
dated May 2005, Dr. Sandoz again states the Veteran's anxiety 
disorder is "undoubtedly" related to his active service.

The Board observes the Veteran was provided a VA examination 
in November 2008 with respect to the instant claim.  After 
reviewing the Veteran's medical history, including the entire 
claims folder, and examining the Veteran, the VA examiner 
opined the Veteran's anxiety disorder is not caused by or a 
result of active service.  In support of this opinion, the VA 
examiner noted the Veteran has a history of heavy 
polysubstance dependence since his active service, and 
developed a mild anxiety disorder after service due to 
financial crisis and poor family relations.  The VA examiner 
noted that, while the Veteran's polysubstance dependence 
aggravated his anxiety disorder, neither are related to the 
Veteran's active service.

In deciding whether the Veteran's anxiety disorder is 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, there are legitimate reasons for accepting the November 
2008 unfavorable VA medical opinion over the favorable 
statements by Dr. Sandoz.  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

While the October 2002 and May 2005 statements by Dr. Sandoz 
suggest the Veteran's anxiety disorder is related to his 
active service, they do not offer any rationale for this 
opinion.  Further, Dr. Sandoz's opinions are based on a 
history as reported by the Veteran, as opposed to a review of 
the claims file.  In this regard, the Board notes the Veteran 
reported to Dr. Sandoz that he was hospitalized in a mental 
institution during active service for a panic attack.  See 
May 2005 statement by Dr. Sandoz.  However, the Board notes 
there is no evidence of record to indicate the Veteran was 
hospitalized in a mental institution during active service.  
While he sought treatment for shortness of breath and 
excitement in January 1968, there is no indication this 
incident was diagnosed as a panic attack, nor is there 
evidence it led to hospitalization.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  In comparison, the November 
2008 VA opinion was rendered following a review of the 
medical evidence of record and offers a rationale for the 
opinion, specifically noting that the Veteran's anxiety 
disorder is a result of financial crisis and poor family 
relations, and is not etiologically related to active 
service.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed anxiety disorder arises from his 
active service.  However, the Board notes that as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As a final note, the Board acknowledges the Veteran's heavy 
polysubstance abuse during active service.  Assuming arguendo 
this drug abuse caused the Veteran's anxiety disorder, as is 
implied by Dr. Sandoz's opinions, or aggravated the anxiety 
disorder, as noted by the November 2008 VA examiner, the 
Board notes that Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  As such, even if the Veteran's anxiety 
disorder arose from his in-service polysubstance abuse, 
service connection would not be warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a an acquired psychiatric disorder, and the benefit of the 
doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 
2002).

ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


